Name: Commission Directive 96/15/EC of 14 March 1996 amending Directive 92/76/EEC recognizing protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1996-03-20

 Avis juridique important|31996L0015Commission Directive 96/15/EC of 14 March 1996 amending Directive 92/76/EEC recognizing protected zones exposed to particular plant health risks in the Community Official Journal L 070 , 20/03/1996 P. 0035 - 0037COMMISSION DIRECTIVE 96/15/EC of 14 March 1996 amending Directive 92/76/EEC recognizing protected zones exposed to particular plant health risks in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/66/EC (2), and in particular the first subparagraph of Article 2 (1) (h) thereof,Whereas under Commission Directive 92/76/EEC (3), as last amended by Directive 95/65/EC (4), certain zones in the Community were recognized as 'protected zones` in respect of certain harmful organisms for a period expiring on 1 April 1996;Whereas, based on recent new information provided by Greece, it appears that it is no longer appropriate to maintain the 'protected zone` recognized for Greece in respect of Ips typographus Heer, because this organism seems to be present locally;Whereas also from new information provided by Greece, Italy and Spain it appears that it is no longer appropriate to maintain the 'protected zones` recognized, for Greece in respect of Phytophthora cinnamomi Rands, for Italy in respect of Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Collins and Jones, and for Spain in respect of Dendroctonus micans Kugelan, Ips amitinus Eichhof, Ips cembrae Heer, Ips duplicatus Sahlberg and Ips typographus Heer to take account of the concern in relation to the production and distribution of the relevant host plants of these organisms; whereas, also the extent of the protected zones recognized for Spain in respect of Anthonomus grandis Boh. and for Spain and Portugal in respect of Sternochetus mangiferae Fabricius should be modified to take account of the concern in relation to the relevant production areas of Gossypium spp. and Mangifera spp. respectively;Whereas from new information supplied by France a protected zone should be recognized for France in respect of Beet necrotic yellow vein virus;Whereas, from information supplied by the United Kingdom and from the survey monitoring information gathered by Commission experts it appears that the provisional recognition of the protected zone for the United Kingdom in respect of Beet necrotic yellow vein virus should be extended for a further period to enable the responsible official bodies of the United Kingdom to complete the information on the distribution of Beet necrotic yellow vein virus and to complete their efforts for the eradication of this harmful organism in the East Anglian area of the United Kingdom;Whereas, furthermore, from information supplied by Ireland and Italy and from survey monitoring information gathered by Commission experts it appears that the provisional recognition of the protected zones for Ireland and Italy in respect of Erwinia amylovora (Burr.) Winsl. et al. should be extended for a further period to enable the responsible official bodies of Ireland and Italy to complete their efforts to eradicate the harmful organism in the area around Dublin and in the region of Apulia, respectively;Whereas it should be established that the extension of the recognition beyond the dates referred to in Article 1, and any amendment to the list of protected zones referred to in Article 1, shall be made in accordance with the procedure laid down in Article 16a of Directive 77/93/EEC, taking into account the results of appropriate surveys based on Community conditions and monitored by Commission experts;Whereas in absence of any extension of the recognition beyond the dates referred to in Article 1, the relevant protected zones cease on these dates, to be 'protected zones` within the meaning of Directive 77/93/EEC, including its Annexes;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 92/76/EEC is hereby amended as follows:1. Article 1, first subparagraph shall be replaced as follows:'The zones in the Community listed in the Annex are hereby recognized as "protected zones" referred to in the first subparagraph of Article 2 (1) (h) of Directive 77/93/EEC, in respect of harmful organism(s) listed against their names in the Annex; in the case of points (a) 17, (b) 3, (c) 5 and (d) 3, the said zones are recognized for a period expiring on 1 April 1996; in the case of (b) 2 for Ireland and the region of Apulia in Italy the said zones are recognized until 31 December 1997; and in the case of point (d) 1, for the United Kingdom, the said zone is recognized until 1 November 1999, and for France, the zone is recognized until 31 December 1997.`2. In Article 2, the word 'date` shall be replaced by the word 'dates`.3. The Annex shall be amended as indicated in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 April 1996. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 14 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 308, 21. 12. 1995, p. 77.(3) OJ No L 305, 21. 10. 1992, p. 12.(4) OJ No L 308, 21. 12. 1995, p. 75.ANNEX 1. In point (a) 1, in the right hand column 'Greece, Spain` is replaced by 'Greece, Spain (Andalucia, Catalonia, Extremadura, Murcia, Valencia)`.2. In point (a) 4, in the right hand column 'Spain` is deleted.3. In points (a) 7, 8 and 9, in the right hand column 'Spain` is deleted.4. In point (a) 11, in the right hand column 'Greece, Spain` is deleted.5. In point (a) 15, the right hand column is altered as follows:'Spain (Granada and Malaga), Portugal (Alentejo, Algarve and Madeira)`.6. In point (b) 1, in the right hand column 'Italy` is deleted.7. The point (c) 4 is deleted.8. In point (d) 1 the right hand column is replaced as follows:'Denmark, Finland, France (Brittany), Ireland, Portugal (Azores), Sweden, United Kingdom`.